Citation Nr: 1026151	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-13 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected 
degenerative joint disease of the right knee, status post medial 
meniscus debridement and patellar realignment (previously 
evaluated as residuals of the right knee abscess and cellulitis), 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-connected 
degenerative joint disease of the left knee, status post lateral 
meniscus debridement (previously evaluated as degenerative 
arthritis of the left knee, status post arthroscopic surgery), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1983.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (RO).

The appeal is remanded the RO via the Appeals Management Center 
in Washington, DC.


REMAND

Based upon its review of the Veteran's claims file, the Board 
finds there is a further duty to assist the Veteran with his 
claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

The Veteran claims that the June 2009 and August 2009 VA 
examinations obtained in conjunction with his claims for 
increased evaluations for his bilateral knee condition were 
inadequate.  The Veteran testified at a May 2010 hearing before 
the Board that both the June 2009 and August 2009 VA examiners 
failed to take into account the pain in determining the range of 
motion to which the Veteran could flex or extend his knees.  A 
review of the claims file reveals that the June 2009 and August 
2009 VA examiners did not indicate at what degree pain started 
when performing range of motion tests of the Veteran's knees.  In 
rating disabilities of the joints, painful motion is an important 
factor.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  

Moreover, during a May 2010 Board hearing, the Veteran testified 
that symptoms relating to both knees had worsened.  Specifically, 
he claimed that he was unable to get up after getting down on his 
knees, and that lifting anything or pushing even a single step to 
walk up stairs would cause him a great deal of pain.  

The Board therefore concludes that an additional VA examination 
is needed to provide a current picture of the Veteran's service-
connected degenerative joint disease of the right and left knees.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).Accordingly, the case is 
remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  Thereafter, the Veteran must be afforded 
a VA examination to determine the current 
nature and severity of his service-connected 
right and left knees.  The claims file must 
be made available to the examiner for review 
in conjunction with the examination.  The 
examiner must describe all symptomatology of 
the Veteran's service-connected right and 
left knee disorders and all clinical findings 
must be reported.  All indicated tests and 
studies, to include active range of motion 
testing of the right and left knees, 
expressed in degrees, with standard ranges 
provided for comparison purposes, must be 
accomplished with the use of a goniometer.  
If pain is present on any motion, the 
Veteran must be instructed to indicate 
to the examiner at what degree the pain 
begins and the examiner must report this 
finding.  The examiner must address whether 
there is any weakened movement, 
incoordination, excess fatigability, or pain 
on movement as a result of the Veteran's 
service-connected right and left knees after 
repetitions of the range of motion tests.  
The functional impairment due to weakened 
movement, incoordination, excess 
fatigability, or pain on movement must, if 
feasible, be assessed in terms of additional 
degrees of limitation of motion of the right 
and left knees.  With respect to any 
subjective complaints of pain, the examiner 
must comment on whether pain is visibly 
manifested on movement of the knees, the 
presence and degree of, or absence of, muscle 
atrophy attributable to the service-connected 
knee disorders, the presence or absence of 
changes in condition of the skin indicative 
of disuse due to the service-connected knee 
disorders, and the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional impairment 
due to pain attributable to the 
service-connected knee disorders.  The 
examiner must also indicate whether there is 
any recurrent subluxation or lateral 
instability of the Veteran's left and right 
knees, and if so, whether it is slight, 
moderate, or severe.  

A complete rationale for all opinions must be 
provided.  If the examiner cannot provide any 
requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that they are in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, the 
RO must readjudicate the Veteran's claims on 
appeal, taking into consideration any newly 
acquired evidence.  If the benefits on appeal 
remain denied, a Supplemental Statement of 
the Case must be provided to the Veteran and 
his representative, which must address all of 
the evidence of record since the issue was 
last adjudicated by the RO.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


